Citation Nr: 9929454	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1989 to October 
1990.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).

At the veteran's personal hearing before the RO conducted in 
January 1998, the issues of entitlement to service connection 
for bilateral hearing loss and ganglion cyst, left wrist, 
were withdrawn from appeal.  Accordingly, these issues are 
not before the Board.


REMAND

The Board observes that a private examiner diagnosed 
post-traumatic stress disorder in January 1997 resulting from 
his military service.  The veteran reported a history of 
being unjustly accused of misconduct while in the service, 
and the examiner found this incident was the precipitator of 
the veteran's post-traumatic stress disorder.  Although the 
veteran testified at his personal hearing before the RO of 
not being directly exposed to combat, he did however, 
identified several traumatic experiences during his tour of 
duty in Panama, which, if verified, could establish a basis 
for granting service connection.  According to the veteran's 
service records, he served in the 536th engineer battalions 
respectively as a unit supply specialist.  In his testimony 
he described a number of events, to include seeing burned and 
mutilated people, and being in a combat zone.

A review of the record reveals that the RO did not attempt to 
corroborate and verify the veteran's assertions regarding his 
claimed stressors.  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that an attempt 
should be made to verify a veteran's stressors if diagnosed 
with post-traumatic stress disorder.  See Cohen v. Brown, 10 
Vet. App 128 (1997).  Hence, the Board believes that an 
attempt to verify these assertions is necessary to fulfill 
the mandated duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991), and in light of Manual M21-1, Part VI, paragraph 
7.46(f)(2).

Finally, the Board notes documents in the claims file written 
in Spanish that have not been translated into English for the 
Board's consideration on appeal.

Therefore, this case is remanded for the following actions:

1. The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates, precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  This information should include 
all known details regarding the incidents 
described by the veteran in his written 
statements.

2.  The veteran is hereby informed that 
the Court has held that asking him to 
provide the underlying facts, i.e., the 
names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran is hereby advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.
Failure to supply the requested 
information may result in the denial of 
the claim.  38 C.F.R. § 3.158 (1998).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (hereinafter USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  All documents sent to USASCRUR 
should be written in English.  USASCRUR 
should be requested to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  The documents in the claims file 
written in Spanish, and any additional 
documents received pursuant to this 
remand written in Spanish, should be 
translated into English, with a copy of 
the English translation placed in the 
claims file.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature of any psychiatric disorder 
found.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study; the 
examination report should reflect that 
such a review was made.  In determining 
whether or not the veteran has 
post-traumatic stress disorder due to an 
in-service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that post-traumatic stress disorder was 
caused by an in-service stressor, he or 
she must identify which stressor detailed 
is responsible for the conclusion.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

8.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder and a low back disorder.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



